Wheeler, J.
The question raised in argument by the appellant is, whether, when a slave is hired by the year, and dies before the expiration of that time, the hirer is bound for the hire for the whole period of the hiring, or only to the time of *123the death of the slave. There is some conflict of decisions on the question, but we think the better opinion is in favor of holding the hirer responsible for the hire only to the time of the death. The question, however, is not presented by the assignment of errors upon the record in this case. The ruling of the Court upon the plaintiff’s exceptions to the defendant’s pleas is not assigned as error. There is no statement of facts. We, therefore, cannot revise the charge of the Court, or the judgment refusing a new trial on the grounds stated in the motion; that is, that the verdict was contrary to the evidence and the charge of the Court. The judgment must therefore be affirmed.
Judgment affirmed.